DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is in response to the communication filed on September 11, 2019.  Claims 1-6 were originally received for consideration.  No preliminary amendments have been received.
2.	Claims 1-6 are currently pending consideration.

Greetings from Your Examiner

3.	Dear applicant, my name is Kaveh Abrishamkar, the patent examiner assigned to process your patent application.  After reviewing this Office Action, please do not hesitate to contact me via telephone.  My telephone number is 571-272-3786.  If you cannot reach me in person, please leave a voicemail and I will try to return your call within 24 hours. 

Examiner Remarks
4.	This case is being examined in the “Pro Se Examination Unit” (Art Unit 3649).  Pro Se Assistance is a current pilot program at the USPTO which offers customer service to applicants filing patent applications without legal representation.
5.	In the spirit of compact prosecution. Applicant is requested to contact the Examiner for an interview to discuss the inventive concepts of the instant application. Applicant may optionally amend the claims to further direct the claims toward a particular inventive concept described in the specification without an interview. Please do not hesitate to contact the examiner of record at 571-272-
6.    Applicant should respectfully note that any amendments made should comply with MPEP §714 and 37 CFR §1.121. The below hyperlink provides an example of making a proper response, and the examiner strongly suggests referencing it when preparing a response. Should applicant desire a paper copy, please contact the examiner at the below telephone number and one will be provided.
http://www.uspto.gov/ web/ offices/pac/dapp/ opla/preognohce/formatrevamdtprac.pdf
7.	The USPTO understands Internet e-mail communications may be more convenient for some applicants. However, communication via e-mail proses risks to information confidentiality. The USPTO will NOT respond via e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. §122 without a signed written authorization by applicant in place.
In the case the applicant wishes to communicate with the examiner via e-mail, a written authorization must be submitted by mail, fax or EFS-Web prior to any e-mail communication (i.e., the authorization cannot be e-mailed to the examiner). For the applicant's convenience, the examiner has included a link to the Form-Authorization for Interest Communication in a patent Application:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.
Please note that the authorization may later be withdrawn by filing a signed paper clearly identifying the original authorization and indicating that the authorization has been withdrawn (see MPEP §502.03). Also note that a formal reply to an Office Action can NEVER be submitted via email.

8. 	Finally, applicant should respectfully note that the position of the U.S. Patent and Trademark Office is to recommend all applicants seek the advice of a registered practitioner, especially prior to the acceptance of claims for allowance. While the advice is not required, it is encouraged in order to best 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nativdad (CA 2922257) in view of Pitkanen et al. (WO 2015/059365). 

Regarding claim 1, Natvidad discloses: 
A method for encoding, decoding, and recall of otherwise unrecorded private terms, phrases, or sentences for usage by a user in managing the credentials to access a remote computing device such as a server or home security device over a network, where said remote computing device is in operative communication with a local computing device controlled by said user such as a smartphone or personal computer having non-volatile memory and in operative communication with sensory output 
a) providing the user the steps for input and storage of recognizable objects of any sensory stimulating type of media including but not limited to images, sounds, alphanumeric text, or videos that can be used to help identify an unrecorded alphanumeric that the user relates to the recognizable object (page 3, lines 13-35, page 8, lines 27-35, page 10, lines 13-17, page 11, lines 33-37:  the user places pictures, photos, sounds, into a database for communication to the user for subsequent logins wherein the items are personal to the user and are used to form a password); 
b) providing the user the steps for defining a sequence for said recognizable objects, which then provides the sequence to said unrecorded alphanumeric fragments or to enable the user to establish the encoding of said unrecorded private term, phrase or sentence (page 3, lines 13-35, page 8, lines 27-35, page 10, lines 13-17, page 11, lines 33-37:  the user places pictures, photos, sounds, into a database for communication to the user for subsequent logins wherein the items are personal to the user and are used to form a password, wherein the user may also predefine the sequence or pattern criteria);
c) providing the user the steps for associating one or a plurality of recall triggers with said recognizable object to aid in decoding recall and of said unrecorded alphanumeric fragment or the user associates with said recognizable object (page 3, lines 13-35, page 8, lines 27-35, page 10, lines 13-17, page 11, lines 33-37:  the user places pictures, photos, sounds, into a database for communication to the user for subsequent logins wherein the items are personal to the user and are used to form a password); 
d) providing the user the ability to identify the specific said sequenced recognizable object and associated said unrecorded private term, phrase, or sentence for each said credentialing attribute of the credentialing process for accessing said remote computing device; said credentialing attribute can include but are not limited to the credentialing name, credentialing password, and credentialing codes (page 3, lines 13-35, page 8, lines 27-35, page 10, lines 13-17, page 11, lines 33-37:  the user places pictures, photos, sounds, into a database for communication to the user for subsequent logins wherein the items are personal to the user and are used to form a password, wherein the user may also predefine the sequence or pattern criteria); 
e) providing the user the ability to store in said local computing device non-volatile memory all sequenced recognizable objects and associated recall triggers assigned to said credentialing attributes for said remote computing device (page 3, lines 25-29:  the items used by the user for recall are stored in a database for subsequent logins); 
g) providing said user steps to retrieve said account and for decoding said unrecorded private terms, phrases, or sentences by presenting the user said sequence of recognizable objects in order using said sensory output components and allowing said user to use said input components to input each decoded said unrecorded private terms, phrases, or sentences for all attributes of the credentialing process for said remote computing device (page 3, lines 13-35, page 8, lines 27-35, page 10, lines 13-17, page 11, lines 33-37:  the user places pictures, photos, sounds, into a database for communication to the user for subsequent logins wherein the items are personal to the user and are used to form a password, wherein the user may also predefine the sequence or pattern criteria); 
h) providing the user the steps to access and review all associated said recall triggers for each said recognizable object as the user desires; whereby the user, without needing to commit said private term, phrase, or sentence to any level of recording of any physical or electronic sort on said local computing device, can decode and recall all needed said unrecorded private terms, phrases, or sentences based upon the encoding scheme of said sequence of recognizable objects and associated said recall triggers to gain proper credentialed access to said remote computing device (page 3, lines 13-35, page 8, lines 27-35, page 10, lines 13-17, page 11, lines 33-37:  the user places pictures, photos, sounds, into a database for communication to the user for subsequent logins wherein the items are personal to the user and are used to form a password, wherein the user may also predefine the sequence or pattern criteria). 
Natvidad does not explicitly disclose providing said user the ability to assign a unique account identifier for the logical grouping of all said sequenced recognizable objects and said appropriate credentialing attributes of said remote computing device; said account identifier may be comprised of any alphanumeric value, object, or a selected said sequence of recognizable objects.  In an analogous art, Pitkanen discloses multiple user accounts associated with different cues, and upon login retrieve the cues associated with that particular user account (page 17, lines 27-37).  It would have been obvious to have multiple user accounts, as is disclosed in Pitkanen, in the system of Natvidad so that the system can support multiple users and associate multiple cues with each account (Pitkanen:  page 17, lines 27-37). 


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nativdad (CA 2922257) in view of Pitkanen et al. (WO 2015/059365) in further in view of Brown et al. (U.S. Patent Pub. No. US 2007/0006279).
Claim 2 is rejected as applied above in rejecting claim 1.  Furthermore, Natvidad discloses: 
The method of claim 1 further comprising running software on the local computing device adapted for providing the user the steps of: 
a) defining one or a plurality of said recall triggers to be any alphanumeric term, phrase, or sentence that describes a memorable experience related to said recognizable object (page 3, lines 13-35, page 8, lines 27-35, page 10, lines 13-17, page 11, lines 33-37:  the user places pictures, photos, sounds, into a database for communication to the user for subsequent logins wherein the items are personal to the user and are used to form a password, wherein the user may also predefine the sequence or pattern criteria); 
b) defining one or a plurality of said recall triggers to be any sensory stimulating type of media including but not limited to images, sounds, alphanumeric text, or videos that can be used to provide contextual memory recall to aid in the decoding of said unrecorded alphanumeric fragment or object related to said recognizable object (page 3, lines 13-35, page 8, lines 27-35, page 10, lines 13-17, page 11, lines 33-37:  the user places pictures, photos, sounds, into a database for communication to the user for subsequent logins wherein the items are personal to the user and are used to form a password, wherein the user may also predefine the sequence or pattern criteria); 
c) defining one or a plurality of said recall triggers to be a question related to a memorable experience the user is reminded of while viewing the recognizable object thus defining the associated unrecorded said alphanumeric fragment or as said user's memorable answer (page 3, lines 13-35, page 8, lines 27-35, page 10, lines 13-17, page 11, lines 33-37:  the user places pictures, photos, sounds, into a database for communication to the user for subsequent logins wherein the items are personal to the user and are used to form a password, wherein the user may also predefine the sequence or pattern criteria); 
e) defining one or a plurality of said recall triggers to itself be comprised itself of other said recognizable objects or said sequence of recognizable objects; whereby the user can use one or a plurality of said recall triggers allowing contextual memory recall to aid in the decoding of said unrecorded alphanumeric they associate with said recognizable object (page 3, lines 13-35, page 8, lines 27-35, page 10, lines 13-17, page 11, lines 33-37:  the user places pictures, photos, sounds, into a database for communication to the user for subsequent logins wherein the items are personal to the user and are used to form a password, wherein the user may also predefine the sequence or pattern criteria).  

. 


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nativdad (CA 2922257) in view of Pitkanen et al. (WO 2015/059365) in further in view of Brown in further in view of Alomar et al. (U.S. Patent Pub. No. US 2018/0068334). 
Claim 3 is rejected as applied above in rejecting claim 2.  Furthermore, Natvidad discloses: 
The method of claim 2 further comprising running software on the local computing device adapted for providing the user the steps of: 
a) defining one or a plurality of said recall triggers to aid the user in recall of said unrecorded alphanumeric fragment based upon common contextual understanding of said recognizable object and other said recall triggers (page 3, lines 13-35, page 8, lines 27-35, page 10, lines 13-17, page 11, lines 33-37:  the user places pictures, photos, sounds, into a database for communication to the user for subsequent logins wherein the items are personal to the user and are used to form a password, wherein the user may also predefine the sequence or pattern criteria); 
the user places pictures, photos, sounds, into a database for communication to the user for subsequent logins wherein the items are personal to the user and are used to form a password, wherein the user may also predefine the sequence or pattern criteria); 
c) validating for said user all said recognizable objects in any said sequence of recognizable objects are associated with any given single community (page 3, lines 13-35, page 8, lines 27-35, page 10, lines 13-17, page 11, lines 33-37:  the user places pictures, photos, sounds, into a database for communication to the user for subsequent logins wherein the items are personal to the user and are used to form a password, wherein the user may also predefine the sequence or pattern criteria); 
d) validating for said user all said recognizable objects in any said sequence of recognizable objects are not associated with any given single community; whereby the user can allow or prevent the ability of any sequence of recognizable objects to be decoded by any given said community, thus also allowing or preventing the ability to decode said unrecorded private term, phrase, or sentence by said sole community (page 3, lines 13-35, page 8, lines 27-35, page 10, lines 13-17, page 11, lines 33-37:  the user places pictures, photos, sounds, into a database for communication to the user for subsequent logins wherein the items are personal to the user and are used to form a password, wherein the user may also predefine the sequence or pattern criteria). 	The combination of Natvidad and Pitkanen and Brown are silent on a confidant and confidant community which can aid the user in recalling and decoding the password. However, Natvidad discloses that the pictures are known to the user and can be a mother, sister, etc. which the user would know, so . 

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nativdad (CA 2922257) in view of Pitkanen et al. (WO 2015/059365) in further in view of Alomar et al. (U.S. Patent Pub. No. US 2018/0068334) in further in view of Brown et al. (U.S. Patent Pub. No. US 2007/0006279). 
Claim 4 is rejected as applied above in rejecting claim 3.  Furthermore, Natvidad, Pitkanen, Alomar and Brown discloses: 
The method of claim 3 further comprising running software on the local computing device adapted for providing the user the steps of: 
a) inputting and storing in said non-volatile memory details on structural restrictions said remote computing device may impose on any specific said credentialing attributes such as the required alphanumeric length for a needed password, the blend of special alphanumeric characters, the length of numeric digits for an input code, or the required amount of time needed between the generation of a different input terms, phrases, or sentences for said credentialing attribute (Brown: see Figure 4, paragraphs 0019-0024:  the passwords have policy requirements which can be user-defined); 
b) comparing said structural restrictions for all said credentialing attributes to the structural nature of said unrecorded private terms, phrases, or sentences based upon associated said recall triggers identifying structural details for the underlying said unrecorded alphanumeric fragment (Brown: the passwords have policy requirements which can be user-defined);
c) allowing said user to input and store in said non-volatile memory additional preferences in regards to whether any specific said confidant or confidant community shall be able to fully decode all needed said unrecorded private terms, phrases, or sentences to be able to access said remote computing device (Alomar:  paragraphs 0021-0025:  confidant (trustee) can have the access based on what the user defines); 
d) allowing said user to generate unique said unrecorded private terms, phrases, or sentences based upon newly sequenced recognizable objects that can be used for credentialing purposes with said remote computing device taking into account all structural restrictions for said credentialing attributes and all user preferences in terms of allowance or prevention of other confidants to be able fully decode said unrecorded private terms, phrases, or sentences; whereby said user can generate as needed new said sequenced recognizable objects to encode said unrecorded terms, phrases, or sentences for accreditation to a remote server based upon said structural restrictions for accreditation for said remote server and also according to said user preferences in terms of whether the credentialing attributes (page 3, lines 13-35, page 8, lines 27-35, page 10, lines 13-17, page 11, lines 33-37:  the user places pictures, photos, sounds, into a database for communication to the user for subsequent logins wherein the items are personal to the user and are used to form a password, wherein the user may also predefine the sequence or pattern criteria) should be decodable by a given said confidant or confidant community, or can only be decoded by a collaboration effort across multiple said confidants or confidant communities, or is intended to never be decodable by anyone other than said user (Alomar:  paragraphs 0021-0025:  confidant (trustee) can have the access based on what the user defines). 
Claim 5 is rejected as applied above in rejecting claim 4.  Furthermore, Natvidad, Pitkanen, Alomar and Brown discloses:
The method of claim 4 further comprising a content delivery and storage method having non-volatile remote memory storage ranging from traditional databases to nontraditional database mechanisms including but not limited to nosql or cloud based blob storage, and in operative communication with said local computing devices controlled by said user and each said confidant and running software on their respective said local computing devices adapted to: 
a) providing the steps for said user to transmit into said remote memory storage a copy of any said account and all needed said sequenced recognizable objects to satisfy credentialing attributes attributes (page 3, lines 13-35, page 8, lines 27-35, page 10, lines 13-17, page 11, lines 33-37:  the user places pictures, photos, sounds, into a database for communication to the user for subsequent logins wherein the items are personal to the user and are used to form a password, wherein the user may also predefine the sequence or pattern criteria); 
b) providing the steps for said user to transmit into said remote memory storage a copy of any said recognizable objects and associated recall triggers associated with any said account or any said confidant or confidant community (Alomar:  paragraphs 0021-0025:  confidant (trustee) can have the access based on what the user defines); 
c) providing the steps for said user to allow the communicating and sharing of said account and said recognizable objects with said confidants or confidant communities for their own usage; said content delivery and storage method may use conventional communication methods including but not limited to email, application programming interfaces, text messaging, or rich media sms messaging (Alomar:  paragraphs 0021-0025:  confidant (trustee) can have the access based on what the user defines);
confidant (trustee) can have the access based on what the user defines);
e) providing the steps for said user to define additional said confidant communities based upon the increased sharing of said recognizable objects, where all said confidants in the community have a common set of said recognizable objects; whereby the user without needing to commit any said unrecorded alphanumeric fragments or any said private terms, phrases, or sentences to any level of recording can share them with confidant and confidant communities through the mechanism of sharing said recognizable objects, sequenced recognizable objects, and accounts (Alomar:  paragraphs 0021-0025:  confidant (trustee) can have the access based on what the user defines).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nativdad (CA 2922257) in view of Pitkanen et al. (WO 2015/059365) in further in view of Alomar et al. (U.S. Patent Pub. No. US 2018/0068334) in further in view of Brown et al. (U.S. Patent Pub. No. US 2007/0006279) further in view of McCown et al. (U.S. Patent 10,963,582). 
Claim 6 is rejected as applied above in rejecting claim 5.  The combination of Pitkanen, Alomar, Brown and McCown does not explicitly disclose an individual who is an account steward for said account where both said user and steward are running software on the local computing device adapted for providing the steps for: a) allowing said user to assign a specific said steward to a specific said account, who can be included in receipt of communications from said associated confidants regarding said sequenced recognizable objects relating to said credentials for said remote computing device; b) defining account 






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH ABRISHAMKAR whose telephone number is (571)272-3786. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAVEH ABRISHAMKAR/
01/13/2022Primary Examiner, Art Unit 3649